DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are allowable. The restriction requirement among groups I and II and species I-VI, as set forth in the Office action mailed on 03/04/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/04/2022 is withdrawn.  Claims 3-4 and 11-14, directed to group II and species II-VI no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, US 2014/0093302 (Ingles) discloses a composite tubular structure (Abstract, Fig. 2) comprising:
an elongate composite member (42) having a section at an end (Fig. 1-2); and
an embedded nut (18, 22) retained in the end section for forming a connection with another component (8),
wherein the end section has an inner surface (inner surface of 42) which follows an outer surface (outer surface of 22) of the embedded nut,
wherein the embedded nut (18, 22) comprises a multipart nut, comprising an internal nut (18) and an internal support member (22), and wherein the internal nut is arranged to slide within the internal support member in a direction away from the end of, and into, the elongate composite member (Paragraph 0035) when the composite tubular structure is under conditions of excessive axial compressive load (the internal nut is placed under compression, Paragraph 0017, and is in sliding contact with the internal support member, Paragraph 0040). Ingles does not disclose an inwardly tapered section and the inwardly tapered section has an inner surface which follows a tapered outer surface of the embedded nut, the inwardly tapered section narrowing the composite member in a longitudinal direction towards the end so as to provide a constriction which retains the embedded nut within the inwardly tapered section. It would not have been obvious to modify Ingles with a tapered end because the modification would destroy element 20 since it is designed to accept a non-tapered shaft and would no longer accept the bolts from connecting element 16 and 20.
	Claims 11 and 15 is allowable for the same reason stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678